EXHIBIT 10.6

 

WORLD HEART CORPORATION

2006 EQUITY INCENTIVE PLAN

 

Adopted November 10, 2006

Approved By Shareholders September 17, 2009

Termination Date: November 10, 2016

(formerly, known as World Heart Corporation

Employee Stock Option Plan)

 

II.            PURPOSES.

 

(1)           The purpose of the Plan is to amend and restate the World Heart
Corporation Employee Stock Option Plan and is to provide a means by which
Employees, Directors and Consultants may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of the following
types of awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options;
(iii) Stock Appreciation Rights, (iv) Restricted Stock Awards; (v) Restricted
Stock Units Awards; (vi) Performance Shares and (vii) Other Share-Based Awards.

 

(2)           The Company, by means of the Plan, seeks to retain the services of
persons who are now Employees, Directors or Consultants, to secure and retain
the services of new Employees, Directors and Consultants and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Affiliates.

 

(3)           The Company, by means of the Plan, amends and restates the World
Heart Corporation Employee Stock Option Plan. Nothing under the Plan will amend
the terms and conditions of any options granted prior to November 10, 2006 under
the World Heart Corporation Employee Stock Option Plan, a copy of which is
included as part of the Plan in Schedule A hereto.

 

III.          DEFINITIONS.

 

(1)           “Affiliate” means any parent corporation or subsidiary
corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f) respectively, of the Code.

 

(2)           “Board” means the Board of Directors of the Company.

 

(3)           “Cause” means the occurrence of any one or more of the following:
(i) the Participant’s conviction of any felony or crime involving fraud,
dishonesty or moral turpitude; (ii) the Participant’s participation in a fraud
or act of dishonesty against the Company, an Affiliate of the Company or any
successor to the Company that result in material harm to the business of the
Company, an Affiliate of the Company or any successor to the Corporation; or
(iii) the Participant’s intentional, material violation of any contract between
the Company, an Affiliate of the Company or any successor to the Company and the
Participant or any statutory duty the Participant owes to the Company, an
Affiliate of the Company or any successor to the Company that the Participant
does not correct within 30 days after written notice thereof has been provided
to the Participant.

 

(4)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(5)           “Committee” means a Committee appointed by the Board in accordance
with Section 3(c) of the Plan.

 

(6)           “Common Stock” means the common shares of the Company.

 

(7)           “Company” means World Heart Corporation, a Canadian corporation.

 

(8)           “Consultant” means any natural person, including an advisor,
engaged by the Company or an Affiliate to render consulting or advisory
services, which involved spending a significant amount of time and attention on
the affairs of the Company, and who is compensated for such services pursuant to
a written contract with the Company or an Affiliate, provided that the term
“Consultant” shall not include Directors who are paid only a director’s fee by
the Company or who are not compensated by the Company for their services as
Directors.

 

--------------------------------------------------------------------------------


 

(9)           “Continuous Service” means that the Participant’s employment or
service with the Company or an Affiliate of the Company, whether in the capacity
of an Employee, a Director or a Consultant, is not interrupted or terminated.
The Participant’s Continuous Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
employment or service to the Company or an Affiliate or the Company or a change
in the entity for which the Participant renders such employment or service,
provided that there is no interruption or termination of the Participant’s
Continuous Service. The Board or the Chief Executive Officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by the Board
or the Chief Executive Officer of the Company, including sick leave, military
leave, or any other personal leave.

 

(10)         “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its discretion, of the consolidated assets of the
Company and its Subsidiaries;

 

(ii)           a merger, consolidation or similar transaction following which
the Company is not the surviving corporation; or

 

(iii)          a merger, consolidation or similar transaction following which
the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

 

(11)         “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

 

(12)         “Director” means a member of the Board.

 

(13)         “Disability” means the inability of a person, in the opinion of a
qualified physician acceptable to the Company, to perform the major duties of
that person’s position with the Company or an Affiliate of the Company because
of the sickness or injury of the person.

 

(14)         “Employee” means any person, including Officers and Directors,
employed by the Company or any Affiliate of the Company. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

(15)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(16)         “Fair Market Value” means, as of any date, the value of the Common
Stock of the Company determined as follows:

 

A.            If the Common Stock is listed on any established stock exchange,
traded on the Nasdaq Global Market or the Nasdaq Capital Market, or quoted on
the OTC Bulletin Board, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange, market or board (or the exchange or market
with the greatest volume of trading in Common Stock) on the trading day prior to
the day of determination, as reported in the Wall Street Journal or such other
source as the Board deems reliable;

 

B.            In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

 

(17)         “Full Value Award” means a Stock Award that does not provide for
full payment in cash or property by the Participant.

 

(18)         “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

(19)         “Non-Employee Director” means a Director who either (i) is not
currently an employee or officer of the Company or its parent or a subsidiary,
does not receive compensation, either directly or indirectly, from the Company
or its parent or a subsidiary, for services rendered as a consultant or in any
capacity other than as a Director (except for an amount as to which disclosure
would not be required under Item 404(a) of Regulation S-K promulgated pursuant
to the Securities Act (“Regulation S-K”)), does not possess an interest in any
other transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(20)         “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

 

(21)         “Option” means a stock option granted pursuant to the Plan.

 

(22)         “Option Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.

 

(23)         “Other Share-Based Award” means an Award granted pursuant to
Section 7(d).

 

(24)         “Other Share-Based Award Agreement” means the agreement between the
Corporation and the recipient of an Other Share-Based Award which contains the
terms and conditions pertaining to the Other Share-Based Award.

 

(25)         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation”, and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(26)         “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(27)         “Performance Share” means a Stock Award denominated in shares of
Common Stock equivalents granted pursuant to Section 7(c) that may be earned in
whole or in part based upon attainment of performance objectives established by
the Board pursuant to Section 7(c).

 

(28)         “Performance Share Agreement” means a written agreement between the
Company and a holder of Performance Shares evidencing the terms and conditions
of an individual Performance Share award. Each Performance Share Agreement shall
be subject to the terms and conditions of the Plan.

 

(29)         “Plan” means this World Heart Corporation 2006 Equity Incentive
Plan.

 

(30)         “Restricted Stock Award” means shares of Common Stock granted
pursuant to the terms and conditions of Section 7(a).

 

(31)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of Restricted Stock evidencing the terms and
conditions of an individual Restricted Stock Award. Each Restricted Stock Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(32)         “Restricted Stock Unit Award” means a Stock Award denominated in
shares of Common Stock equivalents granted pursuant to the terms and conditions
of Section 7(b) in which the Participant has the right to receive a specified
number of shares of Common Stock over a specified period of time.

 

(33)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of an individual Restricted Stock Unit Award. Each
Restricted Stock Unit Award Agreement shall be subject to the terms and
conditions of the Plan.

 

--------------------------------------------------------------------------------


 

(34)         “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(35)         “Securities Act” means the Securities Act of 1933, as amended.

 

(36)         “Stock Appreciation Right” means a right, granted pursuant to
Section 6, to receive an amount equal to the value of a specified number of
Shares which will be payable in Shares or cash as established by the Board.

 

(37)         “Stock Appreciation Right Agreement” means the agreement between
the Corporation and the recipient of the Stock Appreciation Right which contains
the terms and conditions pertaining to the Stock Appreciation Right.

 

(38)         “Stock Award” means any right granted under the Plan, including any
Option or Restricted Stock Award.

 

(39)         “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual Stock Award. Each Stock Award Agreement shall be subject to the terms
and conditions of the Plan.

 

(40)         “Subsidiary” means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time, directly or
indirectly, owned by the Company, and (ii) any partnership in which the Company
has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%).

 

(41)         “Tax Act” means the Income Tax Act (Canada).

 

(42)         “Ten Percent Shareholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any of its Affiliates.

 

IV.          ADMINISTRATION.

 

(1)  Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3(c).

 

(2)  Powers of Board.  The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

 

A.            To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

B.            To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.

 

C.            To amend the Plan or a Stock Award as provided in Section 13.

 

D.            To terminate or suspend the Plan as provided in Section 14.

 

E.            Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan.

 

--------------------------------------------------------------------------------


 

(3)           Delegation to Committee.

 

A.  General.  The Board may delegate administration of the Plan to a Committee
or Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board.

 

The Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.

 

B.  Section 162(m) and Rule 16b-3 Compliance.  In the discretion of the Board,
the Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. In addition, the Board or the
Committee may delegate to a committee of one or more members of the Board the
authority to grant Stock Awards to eligible persons who are either (a) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award, (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code, or
(c) not then subject to Section 16 of the Exchange Act.

 

(4)  Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

V.            SHARES SUBJECT TO THE PLAN.

 

(1)  Share Reserve.  Subject to the provisions of Section 12(a) relating to
adjustments upon changes in stock and subject to Section 4(c) below, the stock
that may be issued pursuant to Stock Awards shall not exceed in the aggregate
2,166,667 shares of Common Stock. If any Stock Award granted under the Plan
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, the stock not acquired under such Stock Award
shall revert to and again become available for issuance under the Plan.

 

(2)  Source of Shares.  The stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.

 

VI.          ELIGIBILITY.

 

(1)  Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.

 

(2)  Ten Percent Shareholders.  A Ten Percent Shareholder shall not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value of the Common Stock on
the date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.

 

(3)  Section 162(m) Limitation on Annual Grants.  Subject to the provisions of
Section 12(a) relating to Capitalization Adjustments, no Employee shall be
eligible to be granted Stock Awards covering more than 3,000,000 shares of
Common Stock during any calendar year.

 

(4)  Consultants.  A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is not a natural person, or because of any other rule governing the use of
Form S-8.

 

VII.         OPTION AND STOCK APPRECIATION RIGHT PROVISIONS.

 

Each Option or Stock Appreciation Right shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. The provisions of
separate Options and Stock Appreciation Rights need not be identical, but each
Option and Stock Appreciation Right shall include (through incorporation of
provisions hereof by reference in the Option or Stock Appreciation Right
Agreement) the substance of each of the following provisions:

 

--------------------------------------------------------------------------------


 

(1)  Term.  Subject to the provisions of Section 5(b) regarding Ten Percent
Shareholders, no Option or Stock Appreciation Right shall be exercisable after
the expiration of ten years from the date it was granted.

 

(2)  Exercise Price.  Subject to the provisions of Section 5(b) regarding Ten
Percent Shareholders, the exercise price of each Option or Stock Appreciation
Right shall be not less than one hundred percent (100%) of the Fair Market Value
of the Common Stock subject to the Option or Stock Appreciation Right on the
date of grant. Notwithstanding the foregoing, an Option or Stock Appreciation
Right may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option or Stock Appreciation Right is granted
pursuant to an assumption or substitution for another option or stock
appreciation right in a manner satisfying the provisions of Section 424(a) of
the Code.

 

(3)  Consideration.  The purchase price of Common Stock acquired pursuant to an
Option or Stock Appreciation Right shall be paid, to the extent permitted by
applicable statutes and regulations, either (i) in cash at the time of exercise
or (ii) at the discretion of the Board at the time of the grant (or subsequently
in the case of a Nonstatutory Stock Option or Stock Appreciation Right) (l) by
delivery to the Company of other Common Stock, (2) according to a deferred
payment or other similar arrangement with the Participant, (3) by a “net
exercise” of the Option or Stock Appreciation Right (as further described below)
(4) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds or (5) in any other form of legal consideration that may be
acceptable to the Board. Unless otherwise specifically provided in the Option or
Stock Appreciation Right, the purchase price of Common Stock acquired pursuant
to an Option or Stock Appreciation Right that is paid by delivery to the Company
of other Common Stock acquired, directly or indirectly from the Company, shall
be paid only by shares of the Common Stock that have been held for more than six
(6) months (or such longer or shorter period of the time required to avoid a
charge to earnings for financial accounting purposes). At any time that the
Company is incorporated in Delaware, payment of the Common Stock’s “par value,”
as defined in the Delaware General Corporation Law, shall not be made by
deferred payment.

 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid (l) the treatment as interest, under any applicable provisions of the Code
or the Tax Act, of any amounts other than amounts stated to be interest under
the deferred payment arrangement and (2) the treatment of an Option as a
variable award for financial accounting purposes.

 

In the case of a “net exercise” of an Option or Stock Appreciation Right, the
Company will not require a payment of the exercise price from the Participant
but will reduce the number of shares of Common Stock issued upon the exercise by
the largest number of whole shares that has a Fair Market Value that does not
exceed the aggregate exercise price. With respect to any remaining balance of
the aggregate exercise price, the Company shall accept a cash payment from the
Participant. The shares of Common Stock so used to pay the exercise price under
a “net exercise” will be considered to have resulted from the exercise of the
Option or Stock Appreciation Right, and accordingly, the Option or Stock
Appreciation Right will not again be exercisable with respect to such shares,
the shares actually delivered to the Participant, and any shares withheld for
purposes of tax withholding.

 

(4)  Transferability of an Incentive Stock Option.  An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant. Notwithstanding the foregoing, the Participant may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Participant, shall
thereafter be entitled to exercise the Option.

 

(5)  Transferability of a Nonstatutory Stock Option or Stock Appreciation
Right.  A Nonstatutory Stock Option or Stock Appreciation Right shall be
transferable to the extent provided in the Option or Stock Appreciation Right
Agreement. If the agreement does not provide for transferability, then the
Nonstatutory Stock Option or Stock Appreciation Right shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Participant only by the Participant.
Notwithstanding the foregoing, the Participant may, by delivering written notice
to the Company, in a form satisfactory to the Company, designate a third party
who, in the event of the death of the Participant, shall thereafter be entitled
to exercise the Option or Stock Appreciation Right.

 

(6)  Vesting.  The total number of shares of Common Stock subject to an Option
may, but need not, vest and therefore become exercisable in periodic
installments (which may, but need not, be equal).

 

--------------------------------------------------------------------------------


 

The Option or Stock Appreciation Right may be subject to such other terms and
conditions on the time or times when it may be exercised (which may be based on
performance or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options or Stock Appreciation Rights may vary.

 

(7)  Termination of the Participant’s Continuous Service without Cause.  In the
event a Participant’s Continuous Service terminates without Cause (other than
upon the Participant’s death or Disability), the Participant may exercise his or
her Option or Stock Appreciation Right (to the extent that the Participant was
entitled to exercise such Option or Stock Appreciation Right at the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months after the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the Option or
Stock Appreciation Right Agreement, which period shall not be less than thirty
(30) days), or (ii) the expiration of the term of the Option or Stock
Appreciation Right as set forth in the agreement. If, at the date of
termination, the Participant is not entitled to exercise his or her entire
Option or Stock Appreciation Right, the shares covered by the unexercisable
portion of the Option or Stock Appreciation Right shall revert to and again
become available for issuance under the Plan. If, after termination, the
Participant does not exercise his or her Option or Stock Appreciation Right
within the time specified in the agreement, the Option or Stock Appreciation
Right shall terminate, and the shares covered by such Option or Stock
Appreciation Right shall revert to and again become available for issuance under
the Plan.

 

(8)  Termination of the Participant’s Continuous Service with Cause.  In the
event a Participant’s Continuous Service terminates with Cause (other than upon
the Participant’s death or Disability), the shares covered by the Option or
Stock Appreciation Right shall revert to and again become available for issuance
under the Plan and the Participant shall have no further opportunity to exercise
any vested or unvested portion of the Option or Stock Appreciation Right.

 

(9)  Disability of Participant.  In the event a Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise his or her Option or Stock Appreciation Right (to the extent that the
Participant was entitled to exercise such Option or Stock Appreciation Right at
the date of termination), but only within such period of time ending on the
earlier of (i) the date twelve (12) months following such termination (or such
longer or shorter period specified in the Option or Stock Appreciation Right
Agreement, which period shall not be less than six (6) months), or (ii) the
expiration of the term of the Option or Stock Appreciation Right as set forth in
the agreement. If, at the date of termination, the Participant is not entitled
to exercise his or her entire Option or Stock Appreciation Right, the shares
covered by the unexercisable portion of the Option or Stock Appreciation Right
shall revert to and again become available for issuance under the Plan. If,
after termination, the Participant does not exercise his or her Option or Stock
Appreciation Right within the time specified herein, the Option or Stock
Appreciation Right shall terminate, and the shares covered by such Option or
Stock Appreciation Right shall revert to and again become available for issuance
under the Plan.

 

(10)  Death of Participant.  In the event of the death of a Participant during,
or within a period specified in the Option or Stock Appreciation Right Agreement
after the termination of, the Participant’s Continuous Service, the Option or
Stock Appreciation Right may be exercised (to the extent the Participant was
entitled to exercise such Option or Stock Appreciation Right at the date of
death) by the Participant’s estate, by a person who acquired the right to
exercise the Option or Stock Appreciation Right by bequest or inheritance or by
a person designated to exercise the Option or Stock Appreciation Right upon the
Participant’s death pursuant to Sections 6(d) and 6(e), but only within the
period ending on the earlier of (i) the date twelve (12) months following the
date of death (or such longer or shorter period specified in the Option or Stock
Appreciation Right Agreement, which period shall not be less than six
(6) months), or (ii) the expiration of the term of such Option or Stock
Appreciation Right as set forth in the agreement. If, at the time of death, the
Participant was not entitled to exercise his or her entire Option or Stock
Appreciation Right, the shares covered by the unexercisable portion of the
Option or Stock Appreciation Right shall revert to and again become available
for issuance under the Plan. If, after death, the Option or Stock Appreciation
Right is not exercised within the time specified herein, the Option or Stock
Appreciation Right shall terminate, and the shares covered by such Option or
Stock Appreciation Right shall revert to and again become available for issuance
under the Plan.

 

VIII.       PROVISIONS OF OTHER STOCK AWARDS.

 

(1)  Restricted Stock Awards.  Each Restricted Stock Award Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the Restricted Stock Award Agreement
may change from time to time, and the terms and conditions of separate
Restricted Stock Award Agreements need not be identical, but each Restricted
Stock Award Agreement shall include (through incorporation of provisions hereof
by reference in the agreement or otherwise) the substance of each of the
following provisions:

 

(i)  Consideration.  At the time of grant of a Restricted Stock Award, the Board
will determine the consideration, if any, to be paid by the Participant upon
delivery of each share of Common Stock subject to the

 

--------------------------------------------------------------------------------


 

Restricted Stock Award. To the extent required by applicable law, the
consideration to be paid by the Participant for each share of Common Stock
subject to a Restricted Stock Award will not be less that the par value of a
share of Common Stock. Such consideration may be paid in any form permitted
under applicable law.

 

(ii)  Vesting.  Shares of Common Stock acquired pursuant to the Restricted Stock
Award shall be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board. The Board may
condition the vesting of the shares acquired pursuant to the Restricted Stock
Award upon the attainment of specified performance objectives established by the
Board pursuant to Section 8 or such other factors as the Board may determine in
its sole discretion, including time-based vesting; provided, however, that if
the vesting schedule is a time-based vesting schedule, such shares shall vest
not faster than one-third per year over three years and if the vesting schedule
is a performance-based vesting schedule, such shares shall vest not earlier than
the first anniversary of the date of grant.

 

(iii)  Termination of Participant’s Continuous Service.  In the event that a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Award Agreement. The Company will not exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise provided in the Restricted Stock Award Agreement.

 

(iv)  Transferability.  Rights to acquire shares of Common Stock pursuant to the
Restricted Stock Award shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board shall determine in its discretion, so long as Common Stock awarded
pursuant to the Restricted Stock Award remains subject to the terms of the
Restricted Stock Award Agreement.

 

(2)  Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, but each
Restricted Stock Unit Award Agreement shall include (through incorporation of
the provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

 

(i)  Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. To the extent required by applicable law, the consideration to be paid by
the Participant for each share of Common Stock subject to a Restricted Stock
Unit Award will not be less that the par value of a share of Common Stock. Such
consideration may be paid in any form permitted under applicable law.

 

(ii)  Vesting.  At the time of grant of a Restricted Stock Unit Award, the Board
shall impose such restrictions or conditions to the vesting of the Restricted
Stock Unit Award as it, in its absolute discretion, deems appropriate. The Board
may condition the vesting of the Restricted Stock Unit Award upon the attainment
of specified performance objectives established by the Board pursuant to
Section 8 or such other factors as the Board may determine in its sole
discretion, including time-based vesting; provided, however, that if the vesting
schedule is a time-based vesting schedule, such Stock Award shall vest not
faster than one-third per year over three years and if the vesting schedule is a
performance-based vesting schedule, such Stock Award shall vest not earlier than
the first anniversary of the date of grant.

 

(iii)  Payment.  A Restricted Stock Unit Award will be denominated in shares of
Common Stock equivalents. A Restricted Stock Unit Award will be settled by the
delivery of shares of Common Stock.

 

(iv)  Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock equivalents covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock equivalents covered by the
Restricted Stock Unit Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of shares of Common Stock equivalents
covered by the Restricted Stock Unit Award then credited by (2) the Fair Market
Value per share of Common Stock on the payment date for such dividend, or in
such other manner as determined by the Board. Any additional share equivalents
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

 

--------------------------------------------------------------------------------


 

(v)  Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service for any reason.

 

(vi)  Transferability.  Restricted Stock Units shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Unit Agreement, as the Board shall determine in its discretion.

 

(3)  Performance Shares.  Each Performance Share Agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of Performance Share Agreements may change from time to
time, and the terms and conditions of separate Performance Share Agreements need
not be identical; provided, however, that each Performance Share Agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)  Consideration.  At the time of grant of Performance Shares, the Board will
determine the consideration, if any, to be paid by the Participant upon delivery
of each share of Common Stock subject to the Performance Shares. To the extent
required by applicable law, the consideration to be paid by the Participant for
each share of Common Stock subject to a Performance Shares will not be less that
the par value of a share of Common Stock. Such consideration may be paid in any
form permitted under applicable law.

 

(ii)  Vesting.  At the time of grant of Performance Shares, the Board shall
impose such restrictions or conditions to the vesting of the Performance Shares
as it, in its discretion, deems appropriate. The Board may condition the grant
of Performance Shares upon the attainment of specified performance objectives
established by the Board pursuant to Section 8 or such other factors as the
Board may determine in its sole discretion; provided, however, that such
Performance Shares shall vest not earlier than the first anniversary of the date
of grant.

 

(iii)  Payment.  Performance Shares will be denominated in shares of Common
Stock Equivalents. Performance Shares will be settled by the delivery of shares
of Common Stock.

 

(iv)  Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock equivalents covered by Performance Shares, as determined
by the Board and contained in the Performance Share Agreement. At the discretion
of the Board, such dividend equivalents may be converted into additional shares
of Common Stock equivalents covered by the Performance Shares by dividing
(1) the aggregate amount or value of the dividends paid with respect to that
number of shares of Common Stock equivalents covered by the Performance Shares
then credited by (2) the Fair Market Value per share of Common Stock on the
payment date for such dividend, or in such other manner as determined by the
Board. Any additional share equivalents covered by the Performance Shares
credited by reason of such dividend equivalents will be subject to all the terms
and conditions of the underlying Performance Share Agreement to which they
relate.

 

(v)  Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Performance Share Agreement, such portion of the
Performance Shares that have not vested will be forfeited upon the Participant’s
termination of Continuous Service for any reason.

 

(vi)  Transferability.  Performance Shares shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Performance Share Agreement, as the Board shall determine in its discretion.

 

(4)  Other Share-Based Awards.  Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares
(“Other Share-Based Awards”), may be granted either alone or in addition to or
in conjunction with other Awards under this Plan. Each Other Share-Based Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Other Share-Based
Award Agreements may change from time to time, and the terms and conditions of
separate Other Share-Based Award Agreements need not be identical; provided,
however, that each Other Share-Based Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)  Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Other Share-Based Award Agreement, such portion of
the Other Share-Based Award that have not vested will be forfeited upon the
Participant’s termination of Continuous Service for any reason.

 

--------------------------------------------------------------------------------


 

(ii)  Transferability.  Other Share-Based Awards shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Other
Share-Based Award Agreement, as the Board shall determine in its discretion.

 

(5)  Deferral of Award Payment.  The Board may establish one or more programs
under the Plan to permit selected Participants to elect to defer receipt of
consideration upon exercise of a Stock Award, the satisfaction of performance
objectives, or other events which, absent such an election, would entitle such
Participants to payment or receipt of Common Stock or other consideration under
a Stock Award. The Board may establish the election procedures of such
deferrals, the mechanisms for payment of Common Stock or other consideration
subject to deferral (including accrual of interest or other earnings, if any, on
amounts with respect thereto) and such other terms, conditions, rules and
procedures that the Board deems advisable and in compliance with Section 409A of
the Code and in compliance with the Tax Act.

 

IX.          PERFORMANCE OBJECTIVES.

 

The Board shall determine the terms and conditions of Stock Awards at the date
of grant or thereafter; provided that performance objectives, if any, related to
Stock Awards granted to Covered Employees shall be established by the Board not
later than the latest date permissible under Section 162(m) of the Code. To the
extent that such Stock Awards are paid to Covered Employees the performance
objectives to be used, if any, shall be expressed in terms of one or more of the
following: return on total shareholder equity; net income; stock price; net
earnings; related return ratios cash flow; earnings before interest, taxes,
depreciation, and amortization; revenues; return on total capital; profit before
taxation; product development milestones; clinical trial milestones.

 

X.            COVENANTS OF THE COMPANY.

 

(1)           During the terms of the Stock Awards, the Company shall keep
available at all times the number of shares of Common Stock required to satisfy
such Stock Awards.

 

(2)           The Company shall seek to obtain from each regulatory commission
or agency having jurisdiction over the Plan such authority as may be required to
issue and sell shares under Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any stock issued or issuable pursuant to any such
Stock Award. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority which counsel for the
Company deems necessary for the lawful issuance and sale of stock under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell stock upon exercise of such Stock Awards unless and until such authority is
obtained.

 

XI.          USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

XII.        MISCELLANEOUS.

 

(1)  Acceleration of Exercisability and Vesting.  The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(2)  Shareholder Rights.  Neither the recipient of a Stock Award nor any person
to whom a Stock Award is transferred in accordance with the Plan shall be deemed
to be the holder of, or to have any of the rights of a holder with respect to,
any shares of Common Stock subject to such Stock Award unless and until such
person has satisfied all requirements for exercise of the Stock Award pursuant
to its terms.

 

(3)  No Employment or Other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any recipient or other holder of Stock Awards any right to continue in the
employ of the Company or any Affiliate or to continue serving as a Consultant or
a Director, or shall affect the right of the Company or any Affiliate to
terminate the employment of any Employee with or without notice and with or
without cause, or the right to terminate the relationship of any Consultant
pursuant to the terms of such Consultant’s agreement with the Company or any
Affiliate or service as a Director pursuant to the Company’s Bylaws and the
provisions of the corporate law of the state in which the Company is
incorporated.

 

--------------------------------------------------------------------------------


 

(4)  Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of stock with
respect to which Incentive Stock Options are exercisable for the first time by
any Participant during any calendar year under all plans of the Company and its
Affiliates exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

 

(5)  Investment Assurances.  The Company may require any person to whom a Stock
Award is granted, or any person to whom a Stock Award is transferred in
accordance with the Plan, as a condition of exercising or acquiring stock under
any Stock Award, (1) to give written assurances satisfactory to the Company as
to such person’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters,
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (2) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Stock Award for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

 

(6)  Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to such Participant by the Company)
or by a combination of such means: (1) tendering a cash payment; (2) authorizing
the Company to withhold shares of Common Stock from the shares of the Common
Stock otherwise issuable to the Participant as a result of the exercise or
acquisition of Common Stock under the Stock Award, provided that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (3) delivering to the Company owned and
unencumbered shares of the Common Stock of the Company.

 

XIII.       ADJUSTMENTS UPON CHANGES IN STOCK.

 

(1)  Capitalization Adjustments.  If any change is made in the stock subject to
the Plan, or subject to any Stock Award, without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 4(a), and the outstanding Stock Awards will be appropriately adjusted in
the class(es) and number of securities and price per share of stock subject to
such outstanding Stock Awards. Such adjustments shall be made by the Board, and
its determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a “transaction not
involving the receipt of consideration by the Company”.)

 

(2)  Dissolution or Liquidation.  In the event of a dissolution or liquidation
of the Company, then all outstanding Stock Awards shall terminate immediately
prior to such event.

 

(3)  Asset Sale, Merger, Consolidation or Reverse Merger.  In the event of (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the shareholders in the transaction
described in this Section 11(c) for those outstanding under the Plan). In the
event any surviving corporation or acquiring corporation refuses to assume such
Stock Awards or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Stock Awards held by Participants whose
Continuous Service has not terminated, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
accelerated in full, and the Stock Awards shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Stock Awards
outstanding under the Plan, such Stock Award shall terminate if not exercised
(if applicable) prior to such event.

 

--------------------------------------------------------------------------------


 

XIV.       AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(1)           The Board at any time, and from time to time, may amend the Plan.
However, except as provided in Section 12(a) relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
shareholders of the Company to the extent shareholder approval is necessary for
the Plan to satisfy the requirements of Section 422 of the Code.

 

(2)           The Board may in its sole discretion submit any other amendment to
the Plan for shareholder approval.

 

(3)           It is expressly contemplated that the Board may amend the Plan in
any respect the Board deems necessary or advisable to provide eligible
Participants with the maximum benefits provided or to be provided under the
provisions of the Code and the regulations promulgated thereunder relating to
Incentive Stock Options and/or to bring the Plan and/or Incentive Stock Options
granted under it into compliance therewith.

 

(4)           Rights under any Stock Award granted before amendment of the Plan
shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and
(ii) such person consents in writing.

 

(5)           The Board at any time, and from time to time, may amend the terms
of any one or more Stock Awards; provided, however, that the rights under any
Stock Award shall not be impaired by any such amendment unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and
(ii) such person consents in writing.

 

XV.         TERMINATION OR SUSPENSION OF THE PLAN.

 

(1)           The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate ten (10) years from the date the
Plan is adopted by the Board or approved by the shareholders of the Company,
whichever is earlier. No Stock Awards may be granted under the Plan while the
Plan is suspended or after it is terminated. Notwithstanding the foregoing, all
Incentive Stock Options shall be granted, if at all, no later than the last day
preceding the tenth (10th) anniversary of the earlier of (i) the date on which
the latest increase in the maximum number of shares issuable under the Plan was
approved by the shareholders of the Company or (ii) the date such amendment was
adopted by the Board.

 

(2)           Rights and obligations under any Stock Award granted while the
Plan is in effect shall not be impaired by suspension or termination of the
Plan, except with the consent of the person to whom the Stock Award was granted.

 

XVI.       EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised, unless and until the Plan has been approved by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan was adopted by the Board.

 

XVII.     CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

--------------------------------------------------------------------------------